Title: To George Washington from George Clinton, 18 March 1779
From: Clinton, George
To: Washington, George


Dear Sir,
Poughkeepsie [N.Y.] 18th March 1779
I have had the Honor of receiving your Excellency’s Letters of the 4th & 6th Instant, and am happy in being thereby enabled to give such general Assurances of Protection to the frontier Inhabitants, as I have Reason to hope will prevent their deserting their Settlements. This your Excellency may be assured will be done with the utmost regard to that Secrecy which is necessary to ensure Success in offensive Operations, and therefore the greatest Care will be taken not to give them the most remote Idea of any such Intention.
The Legislature before they adjourned empowered me to embody one thousand Men for the defence of the northern and western Frontiers or such other Service as I should judge proper to employ them in. This was the most they conceived the State (under its present distressed Situation) was able to raise, and the greater part of them were intended to join the Troops to be employed in defensive Operations against the Savages. Since the rising of the Legislature I have received the Resolve of Congress for filling up the continental Battalions; and this will put me under the Necessity of taking at least one half of these Levies for the purpose, as it would be impracticable to convene the Legislature in Season to make any new Provision for that Service even tho’ our Circumstances would admit of it.
I do not imagine we shall be able to derive any considerable Force from the Inhabitants whose Settlements have been destroyed—Their Losses and consequent Distresses are so great that it requires their utmost Industry to support their Families, and the Pay in the Army, considering the depreciated State of our Currency, would not be compentent for this Purpose. The most of their young Men are already engaged in the continental Battalion’s. Some however, from a Desire of revenge for their Losses, will at all events engage and the Neighbourhoods that have been less distressed will furnish a considerable Proportion, who, being as well acquainted with the Country will be equally serviceable.
In order to deceive the Enemy into a belief that we intend acting on the Defensive only, I submit to your Excellency the propriety of erecting one or two small Posts on the nearest navigable Waters of the Susquehanna—they would not only answer the above Purpose but serve also as a security to the Settlements and of course induce the Militia to engage in the Service with greater alacrity. I am not sufficiently acquainted with the Country to determine with certainty the particular Places best calculated for such Posts; but from the general Idea I have of the Country I am lead to believe that Unadilla and where the Susquehanna empties out of the Lakes West of Cherry Valley would be the most eligible. These Posts might be maintained by Militia at least while the other Troops were employed in offensive Operations. I have the Honor to be, with the highest Esteem and Regard, Dear Sir Your Excellency’s most Obedt Servt
Geo: Clinton 